DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Election/Restrictions
Claims 1, 4-11, 15-17 and 21 are allowable. The restriction requirement between Species I-II, Species A-B as set forth in the Office action mailed on June 4, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 4, 2020 is withdrawn.  Claims 4-11, directed to Species II, Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Stein on January 27, 2022.

The application has been amended as follows: 
	Claims 18-19 are canceled.

Allowable Subject Matter
Claims 1, 4-11, 15-17 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kato et al. in view of (Obuchi et al. or Hijikata), Inaki, Okase, and Mori et al., discloses a processing container and a plasma generator formed of synthetic quartz only, and other quartz members of the plasma processing apparatus than the plasma generator are .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        



/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716